                                                                                  Case 2:19-cv-09864-CAS-E Document 23-1 Filed 01/21/20 Page 1 of 2 Page ID #:237



                                                                                    1   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                        MITCHELL J. LANGBERG (State Bar No. 171912)
                                                                                    2   mlangberg@bhfs.com
                                                                                        EMILY L. DYER (State Bar No. 321707)
                                                                                    3   edyer@bhfs.com
                                                                                        2049 Century Park East, Suite 3550
                                                                                    4   Los Angeles, CA 90067
                                                                                        Telephone: 702.464.7098
                                                                                    5   Facsimile: 310.500.4602
                                                                                    6   Attorneys for Defendant
                                                                                        CITY OF BALDWIN PARK
                                                                                    7

                                                                                    8                      UNITED STATES DISTRICT COURT
                                                                                    9         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                   10

                                                                                   11   BALDWIN PARK FREE SPEECH             CASE NO.: 2:19-cv-09884 CAS-E
                                            2049 Cent ury Park East, Suite 3550




                                                                                        COALITION, an unincorporated
                                                 Los Angel es, CA 90 067




                                                                                   12   association; ROBERT EHLERS, an       Assigned to Honorable Christina A. Snyder
                                                                                        individual,
                                                       310.500.4600




                                                                                   13                                        DECLARATION OF MITCHELL J.
                                                                                                    Plaintiff,               LANGBERG IN SUPPORT OF
                                                                                   14                                        DEFENDANT’S OPPOSITION
                                                                                        v.                                   TO PLAINTIFFS’ MOTION FOR
                                                                                   15                                        A PRELIMINARY INJUNCTION
                                                                                        CITY OF BALDWIN PARK,
                                                                                   16
                                                                                                    Defendant.
                                                                                   17

                                                                                   18

                                                                                   19
                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27
                                                                                   28
                                                                                        20204149                              1
                                                                                  Case 2:19-cv-09864-CAS-E Document 23-1 Filed 01/21/20 Page 2 of 2 Page ID #:238



                                                                                    1              I, Mitchell J. Langberg, Esq., hereby declare:
                                                                                    2              1.    I am a shareholder at the law firm of Brownstein Hyatt Farber
                                                                                    3   Schreck, LLP (“Brownstein”), counsel for Defendant City of Baldwin Park in the
                                                                                    4   above-entitled action.
                                                                                    5              2.    I make this Declaration in support of City of Baldwin Park’s
                                                                                    6   Opposition to Plaintiffs’ Motion for a Preliminary Injunction.
                                                                                    7              3.    I have personal knowledge of all matters stated herein and would be
                                                                                    8   competent to testify to them if called upon to do so.
                                                                                    9              4.    After reviewing the Plaintiffs,’ Robert Ehlers (“Ehlers”) and Baldwin
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                   10   Park Free Speech Coalition (“BPFSC”, collectively with Ehlers, “Plaintiffs”),
                                                                                   11   Motion for a Preliminary Injunction and Notice of Motion and Proposed Order, it
                                            2049 Cent ury Park East, Suite 3550




                                                                                        was not clear to me exactly what relief Plaintiffs were seeking.
                                                 Los Angel es, CA 90 067




                                                                                   12
                                                       310.500.4600




                                                                                   13              5.    Therefore, I contacted Plaintiffs’ counsel, Carol A. Sobel, Esq., to
                                                                                   14   clarify the specific relief Plaintiffs seek. A true and correct copy of the e-mail
                                                                                   15   thread is attached to the Appendix as Exhibit 2.
                                                                                   16              6.    Ms. Sobel informed me that Plaintiffs requested an order enjoining
                                                                                   17   the “Temporary Sign” provision, and pointed me to Plaintiffs’ proposed order. Id.
                                                                                   18              7.    Plaintiffs’ proposed order seeks an order enjoining Code §
                                                                                   19   153.170.040, the “Exempt Sign” provision.
                                                                                   20              8.    I e-mailed Ms. Sobel again to clarify. Id.
                                                                                   21              9.    To date, Ms. Sobel did not clarify Plaintiffs’ requested relief.
                                                                                   22              I declare under penalty of perjury that the foregoing is true and correct.
                                                                                   23              Executed on this 21st day of January, 2020.
                                                                                   24

                                                                                   25                                               ________________________________
                                                                                   26
                                                                                                                                    MITCHELL J. LANGBERG

                                                                                   27
                                                                                   28
                                                                                        20204149                                       2
